Citation Nr: 0015139	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disorder.

2.  Entitlement to service connection for low back (lumbar 
spine) disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel
INTRODUCTION

The veteran served on active duty from August 1967 through 
May 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1. The veteran has submitted competent medical evidence, the 
credibility of which is presumed for this purpose, 
establishing that he currently has a thoracic spine 
disorder, had one during his period of service, and that 
there may be a relationship.
 
2. The veteran has not submitted competent medical evidence 
which demonstrates that he experienced a continuing lumbar 
spine disorder during his period of service or that any 
current lumbar spine disorder is related to any in-service 
occurrence or event.


CONCLUSIONS OF LAW

1. The claim for service connection for a thoracic spine 
disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2. The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for a lumbar 
spine disorder.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for thoracic spine disorder 
and for a lumbar spine disorder.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

However, a veteran who submits a claim for benefits to the VA 
shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107 (a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical evidence, or in some instances, 
lay evidence of an in-service incidence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the same condition currently exists (in-
service incidence or aggravation of a disease).  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered to demonstrate its existence.  

If the chronicity provision is not applicable, a claim still 
may be well-grounded pursuant to the same regulation if the 
evidence shows that the condition was observed during 
service, or any applicable presumptive period, and continuity 
of symptomatology was demonstrated thereafter, and includes 
competent evidence relating (nexus) the current condition to 
that symptomatology (current condition).  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

If a veteran has a preexisting condition, it is necessary to 
address the issue of aggravation of the condition during 
service.  Regulations provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet.App. 268, 271 
(1993); Hensley v. Brown, 5 Vet.App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet.App. 238, 247-
48 (1994); Hunt v. Derwinski, 1 Vet.App. 292, 296-97 (1991).

In a December 1966, Service Medical Report, conducted before 
the veteran was entered in the service, it was noted that the 
veteran had a history of "recurrent back pain."  The 
examiner noted that the veteran had been treated by Doctor 
Bostwick and Doctor Ellis for his "back trouble."  In a 
letter dated December 1966, R. Bostwick, M.D., indicates that 
the veteran's "symptoms were subjective with no objective 
findings."  Dr. Bostwick, references a report from a 
radiologist which indicates that, "The only abnormality 
noted is a slight compression of the ninth thoracic vertebrae 
which may or may not be clinically significant."  

The veteran's service medical records, after he was enrolled 
in the service, indicate that he was examined for complaints 
of primarily thoracic back pain on multiple occasions.  These 
records begin with "Sore Back x 3 months" and "Sore Back 
about level of T-10" November 7, 1967; "Low Back pain x 3 
months" and "Revisit for low back pain" November 14, 1967, 
and continue throughout his period of service with various 
complaints of back pain.  It is clear that the veteran had 
numerous complaints of back pain throughout his term of 
service.  These references, however, are almost universally 
to the thoracic spine in the area of the 9th and 10th thoracic 
vertebra.  There are isolated descriptions of low back 
involvement.

On a May 1968 examination which was performed after the 
veteran was referred to Goodfellow AFB for evaluation, it was 
reported that, "x-ray examination of the lumbar and thoracic 
spine reveals a narrowed area between T-9 and T-10 with an 
irregular surface of the T-9, T-10 bodies."  The veteran was 
returned to work but temporarily restricted to lifting no 
more than 10 lbs.  In is important to note that prior to 
service there was no evidence of injury to the area between 
the T-9 and T-10 bodies.

In April 1969, the service examiner noted there was a 
possibility of degenerative change and made the veteran's 
restriction on lifting more than 10-lbs. permanent.  In June 
1969, the service examiner notes "chronic L.B.P." and 
recommends a continuation of the restriction on lifting more 
than 10 lbs.

At the time of examination for separation from service.  A 
back injury of 10 years duration was noted.  There were no 
complications or sequela.

The veteran has provided private medical evidence from S. 
Creekmore, M.D., dated July 1998, which indicate that the 
veteran has current diagnoses of lumbar disk disease.  The 
veteran has also provided a letter from L. Wallace, C.F.N.P., 
who links the veteran's current chronic thoracic spine 
condition with his service.

The veteran has provided sufficient evidence with regard to 
the thoracic spine disorder to satisfy the "current 
disability" test articulated by the Court in its Epps 
decision.  Id.

Furthermore, the veteran has provided clear evidence that he 
suffered from back pain in the thoracic and lumbar area 
during his years of service.  However, it is also clear that 
the veteran suffered from some form of a back condition 
before entering service.  Finally, in 1999, the veteran's 
private physician, J. Speck, M.D., suggests that his current 
back disorders are causally related to the lifting and heavy 
activity which the veteran performed during his years of 
service.

The veteran has provided several lay statements that indicate 
that, before his service, he was not adversely impacted by 
his back disorder.  However, during his service, he was 
restricted to lifting more than 10 lbs.  The service medical 
staff initially imposed this restriction as a temporary 
measure in May 1968.  However, in April 1969, they elected to 
make this restriction permanent.  The veteran's Service 
Medical Records report complaints of "low back pain" as 
well as "mid back pain."

The Board observes that private medical evidence has been 
submitted which shows that the veteran may have a nexus 
between his current disability and his years of service.  The 
evidence submitted by the veteran is certainly plausible and 
capable of substantiation.  Thus, the Board finds that the 
veteran's claim for service connection for thoracic spine 
injury is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  However, additional evidence is required to 
appropriately adjudicate his claim.  This matter will be 
addressed in the Remand section below.

The veteran has not provided sufficient plausible medical 
evidence to demonstrate that his current lumbar spine 
disorder are a result of activities, which he performed 
during service.  The veteran does present a current lumbar 
spine disorder, however the file is devoid of any evidence of 
such a disorder manifesting during service.  While there is 
some evidence that the veteran was seen for low back pain 
during service, and while it was noted to be "chronic" on 
one occasion, that has not been demonstrated by the evidence 
of record.  There is no evidence of continuing lumbar spinal 
treatment during service or in the years thereafter, and 
there is no medical nexus between current lumbar spinal 
disorder and any in-service occurrence or event.  Therefore, 
service connection for a lumbar spinal disorder is denied on 
the basis that the claim is not well grounded.


ORDER

The claim of entitlement to service connection for thoracic 
spine injury is well grounded.  To this extent, the appeal is 
granted.

Service connection for low back (lumbar spine) condition is 
denied on the basis that the claim is not well grounded.


REMAND

The Board found that the veteran's claim for service 
connection for thoracic spine injury is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Once a claimant has 
presented a well-grounded claim, the VA has a duty to assist 
the claimant in developing facts which are pertinent to the 
claim.  Id.

The record indicates that there is a further duty to assist 
the veteran in developing the facts pertinent to his claim 
for service connection for thoracic spine injury.  See Id.; 
38 C.F.R. § 3.103(a) (1999).  While the record shows that the 
veteran was afforded a VA examination, the report of that 
examination contains insufficient information which would 
prove or disprove the veteran's assertion that his current 
thoracic spine disorder is a result of activities which 
occurred during service.  Therefore, the veteran should be 
scheduled for an examination prior to further adjudication by 
the Board.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine whether it is more likely than 
not that the veteran current thoracic 
disorder is the natural progression of 
the injury which he received before he 
entered service or is otherwise related 
to any inservice occurrence or event.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  The 
examiner should comment on whether any 
disorder found is related to service, was 
aggravated by service, or is unrelated to 
any in-service occurrence of event.

2.  The veteran and his representative 
are notified that they may submit 
additional evidence or argument while 
this matter is being developed.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This should include any private 
or other medical records showing 
treatment to the extent such records are 
not on file.  If the appellant has had VA 
treatment, the records of which are not 
on file, he should notify the RO so that 
the records may be obtained.

3.  The RO should then readjudicate the 
claim of entitlement to service 
connection for thoracic spine disorder.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

